DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
(Certified copies are filed in parent application 15/757,675).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “beam splitter” mentioned in claims 2-3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani (US 2014/0347633).
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otani (US 2014/0347633) as applied to claim 1 above, and further in view of Furuya et al. (WO 2007/119723).
Regarding claims 2-3, Otani discloses that the coherent light which is changed in the propagation direction by the light scanning device has light components having mutually different wavelengths (see Paragraph 28).

However, in the same field of image display using laser light source, Furuya et al. disclose a beam splitter (309; see Fig 1) in the optical path between scanner (304) and the screen (312), in order to adjust half tone, wherein the beam splitter is not disposed between scanner and the diffuser (307).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to position the beam splitter of Furuya et al. between scanner and the diffuser (307) in order to adjust halftone in the screen. 
 Regarding claim 3, the combined structure of Otani and Furuya et al. disclose that the beam splitter unit includes: a first optical guide (309) which lets pass there through a light component having a first wavelength range to direct the light component to the light diffuser, while reflecting the light components having other wavelength ranges; and a second optical guide (310) which directs the light components of the other wavelength ranges reflected by the first optical guide to the light diffuser (see Fig 1; embodiment 1 of Furuya et al.).
			       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karabi Guharay/
Primary Examiner, Art Unit 2875